Exhibit 16.1 LETTER FROM PREDECESSOR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission treet, NE Washington, DC 20549-6010 Dear Ladies and Gentlemen: We are the predecessor independent registered public accounting firm for Exclusive Apparel, Inc. (the Company).We have read the Company's disclosure set forth in Item 4.01, "Changes in Registrant's Certifying Accountant", of the Company's Current Report on Form 8-K/A dated on October 13, 2009 (the Current Report) and are in agreement with the disclosure in the Current Report insofar as it pertains to our firm. /s/ Rotenberg & Co. llp Rochester, New York
